Lacy, J.,
delivered the opinion of the court.
These cases are, like the case of Cornwall against Commonwealth, coupon cases. In both of these cases the plaintiffs asserted an inability to produce the bonds from which the coupons had been cut.
In Burruss against The Commonwealth no expert testimony was offered, and there was no proof of the genuineness of the coupons unless they could prove themselves.
In Newton against The Commonwealth Burruss, the above-named plaintiff in error, offered to act as expert for Newton; but the court refused to receive his evidence.
The court did not err in -requiring the production of the bond from which the coupons were cut. The law of this State so requires, and the same is true as to the attempted use of expert testimony. As has been said in Cornwall v. The Commonwealth, ante, p. 644, it is the province of the Legislature of Virginia to prescribe rules of evidence to govern the procedure in her own courts, and the Constitution of the United States has no application to the subject.
The obligation. of a contract is not affected in any way by a-*649rule of evidence which is prescribed by the law-making power of the State to apply to proceedings in the courts of the State.
The 10th section of the first article of the U. S. Constitution has no application to the subject. . These are suits against the State. In the Burruss case there is no proof at all, and in the Newton case there is no legal proof.
In both cases the decision is right. The verdict of the jury ought not to have been set aside by the court, and can, upon ho principle, be disturbed in this court.
The judgment in both cases is affirmed.
Judgments aeeirmed.